DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of squamous cell carcinoma (SCC) of skin1 in an individual comprising contacting squamous cell of skin carcinoma with an effective dose of BLU-667 that effectively inhibits RET activity, does not reasonably provide enablement for a method for the prevention of squamous cell carcinoma of skin in an individual; or a method for the treatment or prevention of squamous cell carcinomas of all other types in an individual generally, comprising contacting the squamous cell carcinoma or precancerous lesion with an effective dose of an agent that inhibits RET activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The instant claims are drawn to: ‘a method for the treatment or prevention of squamous cell carcinoma in an individual comprising contacting the squamous cell carcinoma or precancerous lesion with an effective dose of an agent that inhibits RET activity’.  The specification at pages 2, paragraph [0006] provides that ‘the invention demonstrates a tumor suppressive role for MAB21L4 that involves RET inhibition, and identifies RET as a therapeutic target in SCC’.  Next, page 2, paragraph [0007] provides that ‘the RET inhibitor may inhibit RET directly or may mimic the activity of MAB21L4 and thereby inhibit RET; the selective RET inhibitor may be pralsetinib or selpercatinib; the treatment can reduce cancer development and progression, and can reduce metastasis and invasion, including perineural invasion’.  Further, the specification at page 20, paragraph [0080] provides that ‘SCC refers to any malignant neoplasm or tumor of epithelial cells; examples of epithelial cells include squamous cells, squamous carcinoma cells, etc.; examples of SCC carcinomas arising from neoplastic epithelial cells include skin, lung, head, neck, oral, gastric, colorectal, throat, urinary tract, reproductive tract, esophageal, etc.’.  Accordingly, the specification provides non-limiting examples of squamous cell carcinomas encompassed within the scope of instant claims.  The specification provides explanation of ‘RET proto-oncogene’ (see page 21) and provides examples of selective RET inhibitors: BLU-667 (pralsetinib) and LOXO-292 (Selpercatinib) (see page 22).  The instant claims, however, are directed to ‘method for treatment or prevention of squamous cell carcinoma in an individual with an effective dose of an agent that inhibits RET activity’.  The instant claims appear to be a 'reach through' claim. Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through to the treatment or prevention of all types of squamous cell carcinomas, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The specification starting at page 34 provides examples to evaluate the role of ‘MAB21L4 on RET-Dependent Epidermal Differentiation and Neoplastic Invasion’ and ‘effectiveness of BLU-667 (pralsetinib)’ is studied.  The specification at page 41 provides the conclusion that ‘the results indicate an underappreciated role for RET in SCC development and progression and provide a clinical indication for RET inhibitors in skin cancer’.  The specification at page 55 provides “Example 2: Uncharacterized protein MAB21L4 is required for epidermal differentiation and suppression of cancer invasion”, wherein it is disclosed that ‘Gain- and loss-of-function studies in human epidermal tissue indicate a tumor-suppressive role for MAB21L4 … … MAB21L4 represents a novel regulator of epidermal differentiation that functions as a tumor suppressor in skin’.  There is nothing in the disclosure regarding how the provided test data correlates to ‘method for treatment or prevention of squamous cell carcinoma in an individual’ generally.  As can be seen from the specification, for example, the disclosure at page 20, the term ‘squamous cell carcinoma’ of instant claim encompasses ‘any neoplasm or tumor of epithelial cells’, which include carcinomas arising from neoplastic epithelial cells of skin, lung, head, neck, etc.  Accordingly, the scope of instant claims is directed to treatment/prevention of cancers, some of which have been proven to be extremely difficult to treat/prevent.  Further, there is no reasonable basis for assuming that the myriad of compounds (i.e., RET inhibitors) embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
	Further, there is no disclosure regarding how the subject or the patient in need of the specific treatment or prevention is identified and further, how all types of squamous cell carcinomas (which include several types of cancers) within the scope of instant claims are treated or prevented.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, and the data provided of the single compound is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.  A state of the art reference Porcheri et al. (2021) provides that – “Head and neck cancer is a group of neoplastic diseases affecting the facial, oral, and neck region. It is one of the most common cancers worldwide with an aggressive, invasive evolution. Due to the heterogeneity of the tissues affected, it is particularly challenging to study the molecular mechanisms at the basis of these tumors, and to date we are still lacking accurate targets for prevention and therapy” (see the abstract).  The article ‘reviews the role of Notch in head and neck cancer’ and indicates that ‘Notch pathway plays a crucial role in emergence, maintenance and progression of the disease’ (see the abstract).  The reference concludes that: “Although its effect varies greatly from system to system, Notch is central in head and neck malignancies, particularly in the most common and aggressive squamous cell carcinoma subtype.  In order to improve therapeutic approaches, we need a deeper molecular understanding of the functions of the Notch pathway, including detailed knowledge of the pattern of expression in the heterogenous population of tumor cells, genetic changes, transcript signatures and fine tuning of activity levels in a dynamic view that takes into consideration the evolution of the disease over time” (see page 25).  The article provides the challenges associated with cancer therapy and the research work needed to determine the efficacy of the therapeutic approaches.  Another reference, Cramer et al. (Expert Opinion on Emerging Drugs 2020) discusses treatment options of Actinic Keratosis (AK) and concludes that “we must gain a better knowledge of the historical markers as well as which genetic markers correlate with this transformation. The biggest challenge in reaching this goal is the sheer number of possible genetic markers of whom we must assume most are yet not even known to us nevertheless correlated with specific cancerous and pre-cancerous lesions. So far there are no reliable markers to predict the response or failure to individual treatments. The identification of such markers that may differ among different treatment decisions in order to optimize the therapy tailored to the needs of individual patients” (see page 25).  The reference details evaluation of treatment options for AK and the uncertainties associated with the same.
The scope of instant claims includes ‘method for treatment or prevention of squamous cell carcinoma in an individual’ and as per the specification, ‘specific examples of squamous cell carcinomas include skin, lung, head, neck, oral, gastric, colorectal, throat, urinary tract, reproductive tract, esophageal, etc.’.  As can be seen from the specification at pages 17-20, the instant claims are directly related to treatment or prevention of cancer.  The specification at page 17, paragraph [0067] provides that: “Cancer” has its standard meaning and is intended to refer to any malignant tumor of potentially unlimited growth that expands locally by proliferation and systemically by metastasis.  A ‘cancer’ or 'tumor' is anything that causes or caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  Cecil Textbook of Medicine states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004).  Different types of cancers affect different organs and have different methods of growth and harm to the body.  Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Further, there is no established single antiproliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general 
pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonlyused cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most ofthe rules of good pharmacokinetic (PK) behavior" (page 429).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The instant claims include ‘method of prophylaxis/prevention or treatment of cancer’ generally, and it is not established how one of ordinary skill in the art would be able to extrapolate the biological data of provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.
The treatment or prophylaxis/prevention of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
	Note:  The above is a representative illustration of the extent of breadth encompassed by instant claims.  The specification provides specific and/or subgeneric diseases or disease groups, not all of which are specifically addressed or explained above.  However, it does not definitely mean that these are enabled in the specification.  The reasons provided for non-enablement throughout the office action are applicable to the diseases encompassed by the dependent claims as well.
The instant claim 1 is drawn in part to ‘method for prevention of squamous cell carcinoma comprising contacting a squamous cell carcinoma or precancerous lesion with an effective amount of an agent that inhibits RET activity’, which is not remotely enabled.  The instant claims recite administering of RET inhibitor and it is recited that RET inhibitors are useful in the “prevention” of SCC (which includes several types of carcinomas or cancers), for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “preventive” effect.  There is no evidence of record that would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease or disorder claimed herein.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  
1) The nature of the invention: Use of RET inhibitors in a method for treatment or prevention of squamous cell carcinoma an individual.
2) The state of the prior art: There are no known compounds, which have been demonstrated to be useful in a method for treatment or prevention of squamous cell carcinoma (which includes, e.g., several types of cancer).  
3) The predictability or lack thereof in the art: Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, ‘the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved’.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
4) The amount of direction or guidance present and 5) the presence or absence of working examples:  There are no doses present to direct one of ordinary skill in the art to use the compounds in the treatment of all of the diseases or disease symptoms within the scope of instant claims.  The specification provides (see pages 34-55) examples directed to evaluating the role of ‘MAB21L4 on RET-Dependent Epidermal Differentiation and Neoplastic Invasion’ and ‘effectiveness of BLU-667 (pralsetinib)’.  However, there is no disclosure regarding how these examples correlate to treatment or prevention of squamous cell carcinomas of all types.
6) The breadth of the claims: The instant claims embrace a method for treatment or prevention of squamous cell carcinoma in an individual comprising administering an effective dose of an agent that inhibits RET activity.
7) The quantity of experimentation needed would be an undue burden because of the extent of conditions covered by the recitation ‘a method for treatment or prevention of squamous cell carcinoma’, particularly in view of the state of the art references discussed above.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evansraab et al., WO 2019/195471 (published October 10, 2019; effective filing date: April 3, 2018).
The reference discloses Compound 1 (also known as BLU-667) at page 4 (structure depicted below for convenience) and RET inhibitors at page 7, paragraph [0040] including selpercatinib.  The reference teaches use of RET inhibitors in method of treating cancers, see paragraphs [0044]-[0045] at pages 7-8.  Particularly, the reference teaches that cancers linked to aberrant RET expression include, for example, cutaneous squamous cell carcinoma, lung squamous cell carcinoma, head and neck squamous cell carcinoma, etc. (see page 8, [0045]).

    PNG
    media_image1.png
    213
    256
    media_image1.png
    Greyscale

MPEP § 2112 states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
The instant claim 1 reads on reference teaching that ‘compounds that selectively inhibit RET are a desirable means for treating cancers’, see page 3, paragraph [0010].  The instant claims 2-3 read on reference teaching that ‘examples of cancer include cutaneous squamous cell carcinoma’, see page 8, paragraph [0045].  The instant claims 8-9 read on reference disclosure of ‘selective RET inhibitor’ at page 7, paragraph [0042].  The instant claim 10 reads on the RET inhibitors disclosed at page 7, paragraph [0040] which include, for example, Compound 1 (or BLU-667, which is same as pralsetinib2), LOXO-292 (selpercatinib).  Claim 11 reads on reference disclosure at page 7, paragraph [0041] wherein the reference teaches that ‘a RET inhibitor may also inhibit other kinases’.  Claim 13 reads on page 25, paragraphs [0086]-[0087] wherein the reference teaches that ‘Compound 1 is administered as a pharmaceutical composition and can be administered topically’.
MPEP § 2112 states: "Something which is old does not become patentable upon the discovery of a new property".  The claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112 further provides that: “A rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be beneficial except that the prior art is silent as to an inherent characteristic”.
Alternatively, the instant claims differ by reciting specific effects of the therapeutic method, such as progression of the carcinoma, metastasis and invasion of the carcinoma, etc.  One of ordinary skill in the art at the time of the invention, would have been motivated to select any of the reference taught RET inhibitors in a method for treatment of squamous cell carcinoma in an individual, with the reasonable expectation of obtaining results consistent with the teachings of the reference, i.e., method for treatment of a subject afflicted with a cancer with RET inhibitor.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claim(s) 1-4, 8-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andrews et al., U.S. Patent No. 10,112,942 in view of Cramer et al. (Expert Opinion on Emerging Drugs, February 2020).
The reference discloses compounds of Formula I (see col. 2), including selpercatinib3, the compound of Example 163 (see col. 389) (structure depicted below for convenience).  The reference teaches that ‘use of compounds of Formula I in the inhibition of RET kinase activity’ (see col. 3, lines 15-17) and use of the RET inhibitors in a method for treating cancer (see col. 3, lines 47-58), including a method for treatment of squamous cell carcinoma, squamous neck cancer, skin cancer, etc. (see col. 133-134).  The reference teaches the use of reference disclosed RET inhibitor compounds in a pharmaceutical composition and the administration of the composition, including topical administration (see col. 199).

    PNG
    media_image3.png
    194
    272
    media_image3.png
    Greyscale

MPEP § 2112 states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
The instant claims read on reference teachings that ‘use of compounds of Formula I in the inhibition of RET kinase activity’ (see col. 3, lines 15-17) and use of the RET inhibitors in a method for treating cancer (see col. 3, lines 47-58), including a method for treatment of squamous cell carcinoma, squamous neck cancer, skin cancer, etc. (see col. 133-134), and the use of reference disclosed RET inhibitor compounds in a pharmaceutical composition and the administration of the composition, including topical administration (see col. 199).
MPEP § 2112 states: "Something which is old does not become patentable upon the discovery of a new property".  The claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112 further provides that: “A rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be beneficial except that the prior art is silent as to an inherent characteristic”.
Alternatively, the instant claims differ by reciting specific effects of the therapeutic method, such as progression of the carcinoma, metastasis and invasion of the carcinoma, etc.  The instant claim 4 differs by reciting that ‘precancerous lesion is actinic keratosis’.
The secondary reference, Cramer, teaches Actinic Keratosis (AK) as a type of squamous cell carcinoma, see page 1744.
One of ordinary skill in the art at the time of the invention, would have been motivated to select the reference taught RET inhibitors, including selpercatinib, in a method for treatment of squamous cell carcinoma in an individual, with the reasonable expectation of obtaining results consistent with the teachings of the reference, i.e., method for treatment of a subject afflicted with a cancer with RET inhibitor.  One of ordinary skill in the art would have been motivated to modify the teachings of the primary reference US’942, using the RET inhibitors for the treatment of AK, which is also common in situ carcinoma of skin as taught by Cramer.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claim(s) 1-4, 8-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brubaker et al., U.S. Patent No. 10,030,005 in view of Kato et al. (Clin. Cancer Res. 2017) and Cramer et al. (Expert Opinion on Emerging Drugs, February 2020).
The primary reference (US’005) discloses compounds of Formula I (see col. 2), including pralsetinib, see the compound 130 (Table 1, col. 27-28) (structure depicted below for convenience).  The reference teaches that ‘the compounds are useful to inhibit the activity of RET or RET mutants’ and ‘use of the RET inhibitors in a method for treating cancer’ (see col. 1, lines 49-63), including various types of cancers (see col. 37).  The reference teaches the use of reference disclosed RET inhibitor compounds in a pharmaceutical composition and the administration of the composition, including topical administration (see col. 34).

    PNG
    media_image4.png
    99
    380
    media_image4.png
    Greyscale

MPEP § 2112 states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
The instant claims read on the primary reference (US’005) teachings that ‘the compounds are useful to inhibit the activity of RET or RET mutants’ and ‘use of the RET inhibitors in a method for treating cancer’ (see col. 1, lines 49-63), including various types of cancers (see col. 37), and the use of reference disclosed RET inhibitor compounds in a pharmaceutical composition and the administration of the composition, including topical administration (see col. 34).
MPEP § 2112 states: "Something which is old does not become patentable upon the discovery of a new property".  The claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112 further provides that: “A rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be beneficial except that the prior art is silent as to an inherent characteristic”.
Alternatively, the instant claims differ by reciting method for treatment or prevention of squamous cell carcinoma, specific effects of the therapeutic method, such as progression of the carcinoma, metastasis and invasion of the carcinoma, etc.
The secondary reference, Kato, teaches RET associated cancers, including squamous cell carcinomas, see Table 1 at page 1990.  Another reference, Cramer, teaches Actinic Keratosis (AK) as a type of squamous cell carcinoma, see page 1744.
One of ordinary skill in the art at the time of the invention, would have been motivated to select RET inhibitors taught by the primary reference US’005, including pralsetinib, in a method for treatment of squamous cell carcinoma in an individual in view of the teachings of the secondary references Kato and Cramer, with the reasonable expectation of obtaining results consistent with the teachings of the reference, i.e., method for treatment of a subject afflicted with a cancer with RET inhibitor.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 11, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification at page 41, paragraph [00158] provides that “Inhibition of RET signaling by BLU-667 suppressed further migration or keratinocytes … … these results indicate an underappreciated role for RET in SCC development and progression provide a clinical indication for RET inhibitors in skin cancer”.
        2 Pralsetinib | C27H32FN9O2 - PubChem (nih.gov)
        3 Selpercatinib | C29H31N7O3 - PubChem (nih.gov)